Citation Nr: 0941376	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-17 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for numbness/spasm of the 
right lower extremity, including as secondary to service-
connected degenerative disc disease of the cervical spine 
and/or degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




REMAND

The Veteran had active military service from July 27, 1971 to 
October 31, 1997.  Prior to July 27, 1971, the Veteran had 17 
days, 9 months, and 3 years of active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In a September 2005 statement, the Veteran contends that he 
experiences numbness and spasms in his hands, arms, legs, and 
feet attributable to his service-connected degenerative disc 
disease of the cervical spine and degenerative disc disease 
of the lumbar spine.  By an April 2007 rating decision, the 
RO in Lincoln, Nebraska granted service connection for 
radiculopathy of the left lower extremity, radiculopathy of 
the right upper extremity, and radiculopathy of the left 
upper extremity.  However, an April 2007 statement of the 
case denied a similar claim for the right lower extremity on 
the basis that the evidence of record revealed no indication 
of a diagnosed neurological disability of the right lower 
extremity secondary to the service-connected back 
disabilities.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and, generally, medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In this regard, the Board notes that there has been an 
amendment to the provisions of 38 C.F.R. § 3.310.  See 
71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected 
disability is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board has 
considered the version of 38 C.F.R. § 3.310 in effect before 
the change, a version which favors the claimant.

A review of the Veteran's service treatment records (STRs) 
reveals that October 1965, May 1969, July 1971, November 
1977, June 1984, October 1991, and January 1996 examination 
reports all indicate that the Veteran had normal lower 
extremities.  Treatment records from 1992 indicate that the 
Veteran was treated for herniated discs at vertebrae C5-6 and 
C6-7, cervical radiculopathy, numbness and tingling in the 
left arm, and left shoulder pain.

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran has received treatment for 
and assessments of neurological symptoms of both the left and 
right arms and the left leg, but there are no complaints of 
neurological symptoms in the right leg.

In February 2007, the Veteran was afforded a VA examination 
in connection with his claims.  The examiner reviewed the 
claims file and examined the Veteran.  The examiner noted 
that the Veteran complained of "periodic radiculopathy into 
the hips bilaterally and more extensive radicular symptoms in 
the left lower extremity."  In addition, the Veteran 
reported "constant low back pain that can be accompanied by 
sharp shooting pain due to spasms and radicular symptoms into 
the left lower extremity.  [The Veteran] describes radicular 
symptoms as numbness and tingling that radiates through the 
thigh, down the lower leg, and into the toes of the left 
foot."  Significantly, the examiner noted that "[t]he 
Veteran does not describe ongoing radicular symptoms 
including paresthesias or numbness affecting the right leg or 
foot."  At the examination, there was no objective abnormal 
sensation of the right lower extremity (pain score was 2/2, 
light touch score was 2/2, and position sense score was 2/2).  
The examiner diagnosed the Veteran with cervical spine 
degenerative disc disease with bilateral C6-7 radiculopathy, 
with associated numbness in the legs and feet.  The examiner 
opined that the "numbness of legs and feet is as least as 
likely as not caused by or a result of degenerative disc 
disease."  [Emphasis added].  The examiner reasoned that:

The Veteran does have a classic 
presentation, including history and 
physical findings, consistent with left 
lower extremity radiculopathy which is 
secondary to lumbar spine disease. . . .  
Therefore, it is at least as likely as 
not that Veteran's current symptoms of 
left lower extremity radiculopathy are 
due to Veteran service-connected lumbar 
spine disease.

Nonetheless, in a June 2007 statement, the Veteran contends 
that:

From the start of my initial injury, I 
complained about numbness, tingling, 
spasms and pain in both shoulders, arms 
and legs with the left side being worse 
than the right. . . .  I don't know why 
they did not write more on the right side 
or provide more documentation. . . .  The 
fact remains that I had and have symptoms 
of numbness, tingling and spasms in the 
muscles of my right leg especially the 
instep and big toe.

In a September 2009 statement, the Veteran's representative 
argues that "[r]adiculopathy in the right lower extremity is 
not only reasonable based on [the Veteran's] medical history 
but should have been anticipated."  The Veteran's 
representative contends that "radiculopathy in the remaining 
lower extremity would have been found if the examiner had 
looked for it."

The Board notes that the Veteran is competent to report 
symptoms such as pain or numbness.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  VA regulations require VA to 
obtain a medical opinion based on the evidence of record if 
VA determines such evidence necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  Here, the Veteran has contended 
that he experiences neurological symptoms in his right lower 
extremity and the February 2007 VA examiner found that the 
Veteran's service-connected disabilities resulted in numbness 
in the "legs and feet;" however, the examiner only 
addressed the left lower extremity in the rationale of his 
opinion.  Silence of the record with regard to the right 
lower extremity may not be taken as evidence against a 
Veteran's claim, an opinion must be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 
139 (1995).
Indeed, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  Here, the VA examiner's report is incomplete and 
inconclusive regarding the Veteran's claimed right lower 
extremity symptoms.  

A medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds 
that further development is necessary to clarify the 
discrepancy between the Veteran's reported symptoms and the 
February 2007 VA examiner's findings.  The Board will, 
therefore, remand the case to schedule the Veteran for a VA 
examination to obtain a medical opinion regarding the medical 
probability that his claimed right lower extremity symptoms 
are attributable to his service-connected degenerative disc 
disease of the cervical spine and/or degenerative disc 
disease of the lumbar spine.




Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
treatment providers who might possess 
evidence relevant to the treatment of his 
claimed right lower extremity symptoms.  
Ask the Veteran to submit the records if 
he has them in his possession.  Request 
treatment records from any medical 
facility identified by the Veteran.  
Obtain releases from the Veteran as 
necessary.

2.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

The examiner should provide an 
opinion, with supporting 
rationale, as to whether it is at 
least as likely as not 
(probability of 50 percent or 
greater) that: 

a. The Veteran's degenerative 
disc disease of the cervical 
and/or lumbar spine caused or 
aggravated a disability of the 
right lower extremity, to include 
numbness/spasm.

b. If it is determined that 
aggravation beyond the natural 
progress of disorders exists, the 
examiner should be asked to 
identify the baseline level of 
severity of the symptoms prior to 
aggravation and the level of 
severity of symptoms due to 
service connected aggravation.  

c. If no such relationship between any 
identified a disability of the right 
lower extremity, to include 
numbness/spasm, and his degenerative disc 
disease of the cervical and/or lumbar 
spine is found, the examiner should opine 
as to whether a disability of the right 
lower extremity, to include 
numbness/spasm, is related to military 
service or any event that occurred 
therein.  

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for numbness/spasm of the 
right lower extremity, including as 
secondary to service-connected 
degenerative disc disease of the cervical 
spine and/or degenerative disc disease of 
the lumbar spine.  If any benefit sought 
is not granted, furnish the Veteran and 
his representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

